Citation Nr: 0914017	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation for 
degenerative joint disease of the lumbar spine with T9-10 
spondylosis, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The Veteran stated in a September 2006 notice of disagreement 
that since his discharge from the Marine Corps he had sought 
treatment from his local VA hospital. The Veteran stated that 
he has been receiving treatment, to include issuance of a 
back brace. The Veteran submitted one page of VA medical 
records dated August 26, 2006 and a July 2006 Union Orthotics 
and Prosthetics Company delivery receipt for a back brace.  
Additional VA treatment records have not yet been associated 
with the claims file.  

In light of the Veteran's statements and on-going treatment 
since his last VA examination nearly four years ago, VA 
medical records must be associated with the file and a new 
examination is necessary to determine the current severity of 
the service-connected degenerative joint disease of the 
lumbar spine with T9-10 spondylosis.




Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain VA treatment 
records pertaining to the service-
connected degenerative joint disease of 
the lumbar spine with T9-10 spondylosis 
and associate those records with the 
claims folder.  

2.	The RO/AMC shall schedule the Veteran 
for an orthopedic examination.  The 
purpose of the examination is to 
determine the severity of the Veteran's 
service-connected degenerative joint 
disease of the lumbar spine with T9-10 
spondylosis.

The following considerations will 
govern the examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

b.  All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
so state. 

3.	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




